Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of PCT/JP2018/043511 (filed 11/27/18), which application claims priority to JP 2018-004224 (filed 01/15/18) and claims priority to JP 2018-119414 (filed 06/25/18).
	This action is responsive to applicant’s amendment/remarks filed 08/02/22.
	Claims 1-10, 13-16 are pending with claims 1-5 and 10 withdrawn from consideration.
	The IDS filed 08/09/22 has been considered.  An initialed copy accompanies this action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior art rejections over each of JP 2013-087027 (IDS), Sasaki et al (J. Mater. Che. 2010), and US 2011/0175041 A1 is/are withdrawn in view of applicant’s amendment and remarks.
Note the following new grounds of rejection below.
Claim(s) 6-9, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shong et al (J. of Supercritical Fluids 2016).
Initially, the examiner notes that newly added dependent claim 15 recites “substantially prevented from comprising a surfactant”, which the examiner construes as “surfactant-free” (instant specification para 0042).
Shong discloses (Abstract):

    PNG
    media_image1.png
    176
    930
    media_image1.png
    Greyscale

	Section 2 (Materials and Methods) specifies indium chloride and tin chloride mixed in desired ratio (0.2 M), mixed with NaOH and methanol solvent, heated at 250°-400°C, and subsequently washed in second water/methanol solvent and dried (page 40).  The reference specifically or inherently meets each of the instantly claimed limitations.
	The reference is anticipatory.
	In the event that the above disclosure is insufficient to anticipate the claimed temperature range and/or mixing ratio, the examiner respectfully submits that the reference clearly disclosed ranges and amounts of such values which clearly overlap with those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 1, 2022